208 U.S. 472 (1908)
PHILLIPS
v.
CITY OF MOBILE.
No. 113.
Supreme Court of United States.
Argued January 17, 1908.
Decided February 24, 1908.
ERROR TO THE SUPREME COURT OF THE STATE OF ALABAMA.
*475 Mr. Richard William Stoutz, with whom Mr. Walter A. White was on the brief, for plaintiff in error in this case and in No. 112 argued simultaneously herewith:[1]
Mr. Burwell Boykin Boone for defendant in error in this case and in No. 112.
*478 MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
The plaintiff in error asserts that a license tax, such as is provided in this ordinance, is a tax upon the seller of the goods under the license, and therefore a tax upon the goods themselves (Kehrer v. Stewart, 197 U.S. 60), and as they were brought into the State from another State they cannot be taxed in their original packages, even under the Wilson Act, August 8, 1890, c. 728, 26 Stat. 313. The ordinance, it is said, is in the nature of a revenue act, and was not enacted in the exercise of the police powers of the State through the city. The Wilson Act provides that the liquors, upon arrival in a State or Territory to which the liquor may be sent, shall be subject to the operation and effect of the laws of the State or Territory, enacted in the exercise of its police powers, to the same extent and in the same manner as though such liquids or liquors had been produced in such State or Territory, and shall not be exempt therefrom by reason of being introduced therein in original packages or otherwise.
It is insisted that Congress, by the passage of the Wilson Act, merely removed the impediment to the States reaching the interstate liquor through the police power, and that it intended to, and did, keep in existence any other impediment to state interference with interstate commerce in original packages.
But we are of opinion that this section of the ordinance was clearly an exercise of the police power of the State, and as such authorized by the act of Congress. The fact that the city derives more or less revenue from the ordinance in question does not tend to prove that this section was not adopted in *479 the exercise of the police power, even though it might also be an exercise of the power to tax. The police power is a very extensive one, and is frequently exercised where it also results in raising a revenue. The police powers of a State form a portion of that immense mass of legislation which embraces everything within the territory of a State not surrendered to the General Government; all which may be most advantageously exercised by the States themselves. Inspection laws, quarantine laws, health laws of every description, as well as laws for regulating the internal commerce of a State, and those which respect turnpike roads, ferries, etc., are component parts of this mass. Gibbons v. Ogden, 9 Wheat. 1-203; City of New York v. Miln, 11 Pet. 102, 139, 141; Barbier v. Connolly, 113 U.S. 27, 31.
The sale of liquors is confessedly a subject of police regulation. Such sale may be absolutely prohibited, or the business may be controlled and regulated by the imposition of license taxes, by which those only who obtain licenses are permitted to engage in it. Taxation is frequently the very best and most practical means of regulating this kind of business. The higher the license, it is sometimes said, the better the regulation, as the effect of a high license is to keep out from the business those who are undesirable and to keep within reasonable limits the number of those who may engage in it. We regard the question in this case as covered in substance by prior decisions of this court. See Vance v. Vandercook Company (No. 1), 170 U.S. 438, 446; Reymann Brewing Company v. Brister, 179 U.S. 445; Pabst Brewing Co. v. Crenshaw, 198 U.S. 17, 25; Delamater v. South Dakota, 205 U.S. 93. Even where the subject of transportation is not intoxicating liquor this court has held that goods brought in the original packages from another State, having arrived at their destination and being at rest there, may be taxed, without discrimination, like other property within the State, even while in the original packages in which they were brought from another State. American Steel & Wire Co. v. Speed, 192 U.S. 500.
*480 This license tax is exacted without reference to the question as to where the beer was manufactured, whether within or without the State, and hence there is no discrimination in the case.
It is unnecessary to continue the discussion. As we have said, the cases above cited are conclusive in favor of the correctness of the judgment of the Supreme Court of Alabama.
Judgment affirmed.
NOTES
[1]  Richard v. City of Mobile, post, p. 480.